Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Paragraph 0005 discloses figure 1 is conventional art. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pratt et al (US 2018/0191314).
	Regarding claim 1, Pratt discloses a radio frequency transmitter (Figures 4 and 7) comprising:
(Figure 4 shows the plurality of transmit channels from each of the antennas. Each branch comprises a mixer and power amplifier.);
a primary correction circuit coupled to the nonlinear systems and configured to provide a primary correction signal for the nonlinear systems (Figure 4: DPD 416 and paragraph 0032. The digital predistortion device 416 will provide a predistorted signal to each branch of the transmitter.); and 
a plurality of secondary correction circuits coupled to the nonlinear systems (Figures 7-9 show the control of the bias voltages to the amplifiers to control distortion),
wherein the secondary correction circuits correspond with the nonlinear system (Figures 7-9 show the control of the bias voltages to the amplifiers to control distortion. The amplifiers are nonlinear.),
wherein each of the secondary correction circuits is configured to provide a secondary correction signal for one of the nonlinear systems (Figures 7-9 show the control of the bias voltages to the amplifiers to control distortion. The amplifiers are nonlinear.),
wherein each of the secondary correction circuits comprises a secondary correction circuit coupled to one nonlinear system of the nonlinear systems (Figures 7-9 show the control of the bias voltages to the amplifiers to control distortion. The amplifiers are nonlinear.), and 
wherein the primary correction signal and the secondary correction signal corrects a nonlinear distortion in the nonlinear systems (Figures 7-9 show the control of the bias voltages to the amplifiers to control distortion. The amplifiers are nonlinear.).  
Regarding claim 2, Pratt discloses wherein each of the nonlinear systems comprises:
a nonlinear device (Figures 4 and 7: power amplifiers) and 
a power supply system coupled to the nonlinear device and is configured to adjust a power supply to the nonlinear device based on correction signals comprising the primary correction signal and the secondary correction signal (Figure 8 and paragraph 0041: Given the feedback signal, the PA model circuit 730 may solve for a distortion characteristic of the PA. Paragraph 0042: the difference is provided to the bias control circuit. The correction circuit is based on the output of the predistortion circuit and the difference signal.).
Regarding claim 4, Pratt discloses wherein each of the secondary correction circuits is configured to: 
obtain a feedback signal from each of the nonlinear systems (Figure 8 and paragraph 0041: Given the feedback signal, the PA model circuit 730 may solve for a distortion characteristic of the PA.); 
obtain a power supply control signal from each of the nonlinear systems based on the feedback signal and when the power supply control signal 4Atty. Docket No. 4747-71400 (85654916US04)exists in response to linearity being less than or equal to a preset threshold (Figure 8 and paragraph 0041: Given the feedback signal, the PA model circuit 730 may solve for a distortion characteristic of the PA. Paragraph 0042: the difference is provided to the bias control circuit. The target can be generated according to the circuit of figure 10. The linear solver will take into consideration the linearity of the distortion and amplifiers.); and 
input the power supply control signal to the power supply system wherein the power supply control signal is the secondary correction signal (Figure 8 and paragraph 0041: Given the feedback signal, the PA model circuit 730 may solve for a distortion characteristic of the PA. Paragraph 0042: the difference is provided to the bias control circuit. The correction circuit is based on the output of the predistortion circuit and the difference signal.).  
Regarding claim 5, Pratt discloses wherein the primary correction signal corrects first nonlinear distortion in the nonlinear systems, wherein the secondary correction signal corrects a plurality of second nonlinear distortions in each of the nonlinear systems, and wherein the second nonlinear distortions are different (The different corrections of distortions will address different portions of the overall distortion otherwise both would not be necessary.).
Regarding claim 6, Pratt discloses wherein the first nonlinear distortion is in response a common first distortion factor, and the second nonlinear distortions are in response to a differentiated second distortion factor (Figures 4 and 7. The DPD 416 or 716 address a common distortion and the individual estimations and control are for differentiated distortions on each branch.).  
Regarding claim 7, Pratt discloses wherein each of the secondary correction circuits comprises:
a feedback circuit comprising:
(Figure 7 shows the adjustments to each of the PAs in the transmit branches.);
wherein the feedback circuit is configured to obtain a bias voltage or a bias current of the dummy circuit in response to linearity being less than or equal to a preset threshold (Paragraph 0042: the difference is provided to the bias control circuit. The target can be generated according to the circuit of figure 10. The linear solver will take into consideration the linearity of the distortion and amplifiers.), and
wherein the bias voltage or the bias current is the secondary correction signal (Figure 8 and paragraph 0041: Given the feedback signal, the PA model circuit 730 may solve for a distortion characteristic of the PA. Paragraph 0042: the difference is provided to the bias control circuit.).  
Regarding claim 8, Pratt discloses wherein the nonlinear device is at least one of a power amplifier (PA), a mixer, or a variable gain amplifier (VGA) (Figures 7-9 show the control of the bias voltages to the amplifiers to control distortion).  
Regarding claim 9, Pratt discloses wherein the primary correction circuit is configured to be independently enabled or disabled, and wherein the secondary correction circuit is configured to be independently enabled or disabled (paragraph 0086: instructions can enable embedded hardware (e.g., execution units) to create members of the circuit set in hardware to carry out portions of the specific operation when in operation. When not in operation, the instructions can be not executed, disabling those portions.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al (US 2018/0191314) in view of Kim et al (US 2012/0155572).
Regarding claim 3, Pratt discloses the transmitter stated above but does not disclose how the DPD receives feedback signals. Kim discloses the transmitter shown in figure 10. The system comprises a central predistorter and splits the output signals into a plurality of paths with multiple power amplifiers. The primary correction circuit is configured to: obtain a plurality of first feedback signals from each of the nonlinear systems as shown in figure 10, generate a predistortion signal based on the first feedback signals and input the predistortion signal to the power supply system, wherein the predistortion signal is the primary correction signal (a bias control is also provided from the baseband module to the power amplifiers to correct for the distortion). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the central predistorter of Kim into the transmitter of .

5.	Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (US 2017/0201368) in view of Abe (US 2015/0372745).
Regarding claims 10 and 17, Hou discloses a communication device comprising an antenna, a baseband processor and a radio frequency receiver (Figure 2), comprising: 
A receive branch comprising a nonlinear system (Figure 2: receive branch. Paragraph 0030: the system presented in figure 2 both adjusts the DC bias voltage of the demodulator (mixer) 30 and performs IMD2 (unwanted second order intermodulation distortion) cancellation on a received signal.);
a primary correction circuit, coupled to each of the nonlinear systems and configured to provide a primary correction signal for the nonlinear systems (Figure 2: receive branch. Paragraph 0030: the system presented in figure 2 adjusts the DC bias voltage of the demodulator (mixer) 30.); and 
a secondary correction circuits coupled to the nonlinear systems (Figure 2: receive branch. Paragraph 0030: the system presented in figure 2 performs IMD2 (unwanted second order intermodulation distortion) cancellation on a received signal.);
wherein the secondary correction circuits correspond with the nonlinear systems (Figure 2: receive branch. Paragraph 0030: the system presented in figure 2 performs IMD2 (unwanted second order intermodulation distortion) cancellation on a received signal.), 
wherein each of the secondary correction circuits is configured to provide a secondary correction signal for one of the nonlinear systems (Figure 2: receive branch. Paragraph 0030: the system presented in figure 2 performs IMD2 (unwanted second order intermodulation distortion) cancellation on a received signal.),
wherein the secondary correction circuits comprises a secondary correction circuit coupled to one nonlinear system of the nonlinear systems (Figure 2: receive branch. Paragraph 0030: the system presented in figure 2 performs IMD2 (unwanted second order intermodulation distortion) cancellation on a received signal.), and
wherein the primary correction signal and the secondary correction signal corrects a nonlinear distortion in the nonlinear systems (Figure 2: receive branch. Paragraph 0030: the system presented in figure 2 both adjusts the DC bias voltage of the demodulator (mixer) 30 and performs IMD2 (unwanted second order intermodulation distortion) cancellation on a received signal.).
Hou does not disclose a plurality of receive channels comprising a plurality of nonlinear systems and provides secondary correction on each of those systems.
Abe discloses the RF receiver shown in figure 1 that provides a correction signal to each branch of the RF receiver. Paragraph 0066 discloses each of the front ends extracts a desired channel component from the RF signal that is inputted from the corresponding antenna to convert the signal to a complex baseband signal. The front 
Regarding claims 11 and 18, the combination discloses wherein each of the nonlinear systems comprises: 7Atty. Docket No. 4747-71400 (85654916US04)a nonlinear device (Hou: Figure 2: receive branch. Paragraph 0030: the system presented in figure 2 both adjusts the DC bias voltage of the demodulator (mixer) 30 and performs IMD2 (unwanted second order intermodulation distortion) cancellation on a received signal.), and 
a power supply system coupled to the nonlinear device and configured to adjust a power supply to the nonlinear device based on correction signals, comprising the primary correction signal and the secondary correction signal (Hou: Figure 2: receive branch. Paragraph 0030: the system presented in figure 2 both adjusts the DC bias voltage of the demodulator (mixer) 30 and performs IMD2 (unwanted second order intermodulation distortion) cancellation on a received signal.).
Regarding claim 12, the combination discloses wherein the receive channels further comprise a plurality of bias voltages wherein the nonlinear device comprises a bias voltage of the bias voltages comprising a first quantity of bits, wherein the bias voltages are different in the set of receive channels (Hou: Figure 2: receive branch. Paragraph 0030: the system presented in figure 2 both adjusts the DC bias voltage of the demodulator (mixer) 30 and performs IMD2 (unwanted second order intermodulation distortion) cancellation on a received signal. Abe teaches processing each of the receive branches.),
Wherein the primary correction circuit is configured to correct a second quantity of bits of the bias voltage, and wherein each of the secondary correction circuits is configured to correct a third quantity of bits of the bias voltage, wherein the first quantity plus the second quantity equals the first quantity (Hou: figure 7 shows the process of adaptive filtering and adjusting the value at the mixer with a bias voltage of one receiver branch. The filtering will correct the amount of bias voltage adjustment. Therefore, each correction signal will effect a portion of the bias voltage.).
Regarding claims 13 and 19, the combination discloses a plurality of adders wherein each of the secondary correction circuits is coupled to one of the nonlinear systems by one of the adders (Hou: figure 5: the control for the IM2 compensation includes an adder. Abe: the processing of each of the receiver branches will include the structure of Hou.), and wherein the primary correction circuit is coupled to the8Atty. Docket No. 4747-71400 (85654916US04) nonlinear through the adders (Hou: figure 7 shows the process of adaptive filtering and adjusting the value at the mixer with a bias voltage of one receiver branch. The filtering will correct the amount of bias voltage adjustment. Therefore, each correction signal will effect a portion of the bias voltage.).
Regarding claim 14, the combination discloses wherein the primary correction signal corrects first nonlinear distortion in the nonlinear systems, wherein the secondary correction signal corrects a plurality of second nonlinear distortions in the nonlinear (Hou: Figure 2: receive branch. Paragraph 0030: the system presented in figure 2 both adjusts the DC bias voltage of the demodulator (mixer) 30 and performs IMD2 (unwanted second order intermodulation distortion) cancellation on a received signal.).
Regarding claims 15, the combination discloses wherein the first nonlinear distortion is in response to a common first distortion factor, and the second nonlinear distortions are in response to a differentiated second distortion factor (Hou: Figure 2: receive branch. Paragraph 0030: the system presented in figure 2 both adjusts the DC bias voltage of the demodulator (mixer) 30 and performs IMD2 (unwanted second order intermodulation distortion) cancellation on a received signal. The first factor is a mixer factor and the second factor will be determined for each branch to remove specific harmonics for that branch).  
Regarding claims 16 and 20, the combination discloses wherein the nonlinear systems is at least one of a low noise amplifier (LNA), a mixer, or a variable gain amplifier (VGA) (Hou discloses the receiver comprises the amplifier and mixer in figure 2.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/23/2021